DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
This Office Action is responsive to the amendment received 29 June 2021.

Claims 2-25 are as previously presented and claim 1 was previously cancelled.  In summary, claims 2-25 are pending in the application.

The amendment of paragraphs [00103] and [00106] of the specification to correct minor informalities is accepted and entered into the record.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatied by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 2-8, 10-16 and 18-24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Arrasvuori et al. (U. S. Patent Application 2009/02544859 A1, already of record, ‘859).

Claim 1 (Cancelled).

In regard to claim 2 (Previously Presented), Arrasvuori teaches an electronic device (‘859; figs. 1 and 9; ¶ 0033; ¶ 0035; ¶ 0073; ¶ 0079; mobile device 900A/B; a wide range of access devices can be supported), comprising: a touch-sensitive display (‘859; fig. 9, element 920A; ¶ 0035; ¶ 0077-0078; touch screen display devices); one or more processors (‘859; fig. 9; ¶ 0075; processing/control unit 910, such as a microprocessor, controller, reduced instruction set computer (RISC), or other central processing module. The processing unit 910 need not be a single device, and may include one or more processors); and memory (‘859; fig. 9, element 912; ¶ 0076; non-volatile electrically-erasable, programmable read-only memory (EEPROM), flash ROM, etc., so that the programs are not lost upon power down of the terminal. The storage 912 may also include one or more of other types of read-only memory (ROM) and programmable and/or erasable ROM, random access memory (RAM), subscriber interface module (SIM), wireless interface module (WIM), smart card, or other fixed or removable memory device/media) storing one or more programs (‘859; fig. 9, element 912; ¶ 0076; The storage/memory 912 may include an operating system and various program and data modules associated with the present invention) configured to be executed by the one or more processors (‘859; fig. 9; ¶ 0075-0076), the one or more programs including instructions (‘859; fig. 9, element 912; ¶ 0076; The storage/memory 912 may include an operating system and various program and data modules associated with the present invention - programs including instructions) for: displaying (‘859; figs. 3 and 9, element 920A; ¶ 0035; ¶ 0077-0078; touch screen display devices generating application output content), via the touch-sensitive display (‘859; fig. 9, element 920A; ¶ 0035; ¶ 0077-0078; touch screen display devices), an avatar editing environment (‘859; fig. 3; ¶ 0023; avatar editing environment), the avatar editing environment concurrently displaying (‘859; figs. 3 and 9, element 920A; ¶ 0035; ¶ 0077-0078; 
Arrasvuori discloses the above elements of claim 2 in several embodiments.  With the embodiments being disclosed in a single reference, one of ordinary skill in the art prior to the date of the invention being aware of one embodiment would also have been aware of the others, thus, it would have been obvious to one of ordinary skill in the art prior to the date of the invention to have combined these elements from two or more embodiments into a single arrangement for the benefit of enjoying the advantages of all the embodiments disclosed by Arrasvuori to be combined into a single arrangement.  In addition the following table provides an equivalence between like terms and concepts that exist between the disclosure of the instant application and the Arrasvuori prior art reference.
Instant Application
‘859 fig. 3
‘589 Equivalent Term
elements
items within 54a and 54b
options
category
items 52a-52f
characteristic
affordance
items 52a-52f, 58b
items within 54a and 54b
icons, panels



Regarding claim 3 (Previously Presented), Arrasvuori teaches the electronic device of claim 2 and further teaches wherein the plurality of selected avatar elements (‘859; fig. 3; ¶ 0023; ¶ 0045; avatar editing environment having a plurality of selected avatar options (elements) 

In regard to claim 4 (Previously Presented), Arrasvuori teaches the electronic device of claim 3 and further teaches wherein, prior to detecting selection of the first color option, the first avatar element is displayed having a second color different than the first color (‘859; ¶ 0008; initial set of avatar characteristics may be set which may be changed by each user – a second color different than the first color follows a natural use of the editing environment as one may be editing a previously generated avatar and has decided to change the existing or a default color selection).

Regarding claim 5 (Previously Presented), Arrasvuori teaches the electronic device of claim 2 and further teaches wherein the plurality of element options for the category of avatar elements includes a first element option (‘859; fig. 3, element 54a; ¶ 0045; panels of 54a respectively, provide a plurality of element options for the category of avatar elements where the hair category has been selected and the second option from the left in the top row of this category is selected) corresponding to the representation of the avatar having the plurality of selected avatar elements (‘859; fig. 3, element 54a; ¶ 0045; panels of 54a respectively, provide a plurality of element options for the category of avatar elements where the hair category has been selected and the second option from the left in the top row of this category is selected).

In regard to claim 6 (Previously Presented), Arrasvuori teaches the electronic device of claim 2 and further teaches wherein the plurality of element options for the category of avatar elements is displayed in response to a selection of a second affordance different from the first affordance (‘859; fig. 3, element 54a; ¶ 0045; panels of 54a respectively, provide a plurality of element options for the category of avatar elements where the hair category has been selected and the second option from the left in the top row of this category is selected via the first affordance and the beard in the additional options panel 54b is selected and displayed in response to a selection of a second affordance different from the first affordance).

Regarding claim 7 (Previously Presented), Arrasvuori teaches the electronic device of claim 2 and further teaches the one or more programs further including instructions (‘859; fig. 9, element 912; ¶ 0076; The storage/memory 912 may include an operating system and various program and data modules associated with the present invention) for: prior to detecting selection of the first color option, displaying (‘859; figs. 3 and 9, element 920A; ¶ 0035; ¶ 0077-0078; touch screen display devices generating application output content), within the avatar editing environment (‘859; fig. 3; ¶ 0023; avatar editing environment), the plurality of element options for the category of avatar elements having a first set of colors (‘859; fig. 3; ¶ 0023; ¶ 0045; in the avatar editing environment, color selection panel 56 is provided with a color grid 58a), wherein the first set of colors includes one or more colors different than the first color (‘859; ¶ 0008; initial set of avatar characteristics may be set which may be changed by each user – a second color different than the first color follows a natural use of the editing environment as one may be editing a previously generated avatar and has decided to change the existing or a default color selection).

In regard to claim 8 (Previously Presented), Arrasvuori teaches the electronic device of claim 2 and further teaches wherein displaying (‘859; figs. 3 and 9, element 920A; ¶ 0035; ¶ 0077-0078; touch screen display devices generating application output content) the plurality of color options for the category of avatar elements includes: in accordance with a determination that the category of avatar elements corresponds to a first category of avatar elements (‘859; fig. 3; ¶ 0023; ¶ 0045; avatar editing environment; the hair category (panel 52a) has been selected as a first category of avatar elements); color selection panel 56 is provided with a color grid 58a; the color grid 58a can be relabeled and used to specify the color of avatar components), displaying (‘859; figs. 3 and 9, element 920A; ¶ 0035; ¶ 0077-0078; touch screen display devices generating application output content) a first set of color options (‘859; fig. 3; ¶ 0023; ¶ 0045; in the avatar editing environment, color selection panel 56 is provided with a color grid 58a; the color grid 58a can be relabeled and used to specify the color of avatar components) corresponding to the first category of avatar elements (‘859; fig. 3; ¶ 0023; ¶ 0045; avatar editing environment; the hair category (panel 52a) has been selected as a first category of avatar elements); and in accordance with a determination that the category of avatar elements corresponds to a second category of avatar elements different from the first category of avatar elements (‘859; fig. 3; ¶ 0023; ¶ 0045; avatar editing environment; selecting the face category (panel 52b) presents a second category of avatar elements different that the first category 52a), displaying (‘859; figs. 3 and 9, element 920A; ¶ 0035; ¶ 0077-0078; touch screen display devices generating application output content) a second set of color options (‘859; fig. 3; ¶ 0023; ¶ 0045; avatar editing environment; color selection panel 56 is provided with a color grid 58a; the color grid 58a can be relabeled and used to specify the color of additional categories of avatar 

Regarding claim 10 (Previously Presented), Arrasvuori teaches a non-transitory computer-readable storage medium (‘859; fig. 9, element 912; ¶ 0076; non-volatile electrically-erasable, programmable read-only memory (EEPROM), flash ROM, etc., so that the programs are not lost upon power down of the terminal. The storage 912 may also include one or more of other types of read-only memory (ROM) and programmable and/or erasable ROM, random access memory (RAM), subscriber interface module (SIM), wireless interface module (WIM), smart card, or other fixed or removable memory device/media) storing one or more programs (‘859; fig. 9, element 912; ¶ 0076; The storage/memory 912 may include an operating system and various program and data modules associated with the present invention) configured to be executed by one or more processors (‘859; fig. 9; ¶ 0075; processing/control unit 910, such as a microprocessor, controller, reduced instruction set computer (RISC), or other central processing module. The processing unit 910 need not be a single device, and may include one or more processors) of an electronic device (‘859; figs. 1 and 9; ¶ 0033; ¶ 0035; ¶ 0073; ¶ 0079; mobile device 900A/B; a wide range of access devices can be supported) with a touch-sensitive display (‘859; fig. 9, element 920A; ¶ 0035; ¶ 0077-0078; touch screen display devices), the one or more programs including instructions for: displaying (‘859; figs. 3 and 9, element 920A; ¶ 0035; ¶ 
Arrasvuori discloses the above elements of claim 10 in several embodiments.  With the embodiments being disclosed in a single reference, one of ordinary skill in the art prior to the date of the invention being aware of one embodiment would also have been aware of the others, thus, it would have been obvious to one of ordinary skill in the art prior to the date of the invention to have combined these elements from two or more embodiments into a single arrangement for the benefit of enjoying the advantages of all the embodiments disclosed by Arrasvuori to be combined into a single arrangement.  In addition the following table provides an equivalence between like terms and concepts that exist between the disclosure of the instant application and the Arrasvuori prior art reference.
Instant Application
‘859 fig. 3
‘589 Equivalent Term
elements
items within 54a and 54b
options
category
items 52a-52f
characteristic
affordance
items 52a-52f, 58b
items within 54a and 54b
icons, panels



Regarding claim 11 (Previously Presented), Arrasvuori teaches the non-transitory computer-readable storage medium of claim 10 and further teaches wherein the plurality of selected avatar elements (‘859; fig. 3; ¶ 0023; ¶ 0045; avatar editing environment having a plurality of selected avatar options (elements) within a plurality of selectable characteristics (categories)) includes a first avatar element selected from the category of avatar elements (‘859; fig. 3, element 52a; ¶ 0045; panels 52a-g respectively are affordances where the hair category (panel 52a) has been selected).

In regard to claim 12 (Previously Presented), Arrasvuori teaches the non-transitory computer-readable storage medium of claim 11 and further teaches wherein, prior to detecting selection of the first color option, the first avatar element is displayed having a second color different than the first color (‘859; ¶ 0008; initial set of avatar characteristics may be set which may be changed by each user – a second color different than the first color follows a natural use of the editing environment as one may be editing a previously generated avatar and has decided to change the existing or a default color selection).

Regarding claim 13 (Previously Presented), Arrasvuori teaches the non-transitory computer-readable storage medium of claim 10 and further teaches wherein the plurality of element options for the category of avatar elements includes a first element option (‘859; fig. 3; ¶ 0023; ¶ 0045; avatar editing environment; color selection panel 56 is provided with a color grid 58a; the color grid 58a can be relabeled and used to specify the color of avatar components) corresponding to the representation of the avatar having the plurality of selected avatar elements (‘859; fig. 3, element 54a; ¶ 0045; panels of 54a respectively, provide a plurality of element 

In regard to claim 14 (Previously Presented), Arrasvuori teaches the non-transitory computer-readable storage medium of claim 10 and further teaches wherein the plurality of element options for the category of avatar elements is displayed in response to a selection of a second affordance different from the first affordance (‘859; fig. 3, element 54a; ¶ 0045; panels of 54a respectively, provide a plurality of element options for the category of avatar elements where the hair category has been selected and the second option from the left in the top row of this category is selected via the first affordance and the beard in the additional options panel 54b is selected and displayed in response to a selection of a second affordance different from the first affordance).

Regarding claim 15 (Previously Presented), Arrasvuori teaches the non-transitory computer-readable storage medium of claim 10 and further teaches the one or more programs further including instructions for: prior to detecting selection of the first color option, displaying (‘859; figs. 3 and 9, element 920A; ¶ 0035; ¶ 0077-0078; touch screen display devices generating application output content), within the avatar editing environment (‘859; fig. 3; ¶ 0023; avatar editing environment), the plurality of element options for the category of avatar elements having a first set of colors, wherein the first set of colors includes one or more colors different than the first color (‘859; ¶ 0008; initial set of avatar characteristics may be set which may be changed by each user – a second color different than the first color follows a natural use of the editing 

In regard to claim 16 (Previously Presented), Arrasvuori teaches the non-transitory computer-readable storage medium of claim 10 and further teaches wherein displaying (‘859; figs. 3 and 9, element 920A; ¶ 0035; ¶ 0077-0078; touch screen display devices generating application output content) the plurality of color options for the category of avatar elements (‘859; fig. 3; ¶ 0023; ¶ 0045; avatar editing environment (‘859; fig. 3; ¶ 0023; avatar editing environment); color selection panel 56 is provided with a color grid 58a; the color grid 58a can be relabeled and used to specify the color of avatar components) includes: in accordance with a determination that the category of avatar elements corresponds to a first category of avatar elements (‘859; fig. 3; ¶ 0023; ¶ 0045; avatar editing environment; the hair category (panel 52a) has been selected as a first category of avatar elements), displaying (‘859; figs. 3 and 9, element 920A; ¶ 0035; ¶ 0077-0078; touch screen display devices generating application output content) a first set of color options (‘859; fig. 3; ¶ 0023; ¶ 0045; avatar editing environment; color selection panel 56 is provided with a color grid 58a; the color grid 58a can be relabeled and used to specify the color of avatar components) corresponding to the first category of avatar elements (‘859; fig. 3; ¶ 0023; ¶ 0045; avatar editing environment; the hair category (panel 52a) has been selected as a first category of avatar elements); and in accordance with a determination that the category of avatar elements corresponds to a second category of avatar elements different from the first category of avatar elements (‘859; fig. 3; ¶ 0023; ¶ 0045; avatar editing environment; selecting the face category (panel 52b) presents a second category of avatar elements different that the first category 52a), displaying (‘859; figs. 3 and 9, element 920A; ¶ 0035; ¶ 0077-0078; 

In regard to claim 18 (Previously Presented), Arrasvuori teaches a method (‘859; Abstract), comprising: at an electronic device (‘859; figs. 1 and 9; ¶ 0033; ¶ 0035; ¶ 0073; ¶ 0079; mobile device 900A/B; a wide range of access devices can be supported) having a touch-sensitive display (‘859; fig. 9, element 920A; ¶ 0035; ¶ 0077-0078; touch screen display devices): displaying (‘859; figs. 3 and 9, element 920A; ¶ 0035; ¶ 0077-0078; touch screen display devices generating application output content), via the touch-sensitive display (‘859; fig. 9, element 920A; ¶ 0035; ¶ 0077-0078; touch screen display devices), an avatar editing environment (‘859; fig. 3; ¶ 0023; avatar editing environment), the avatar editing environment concurrently displaying (‘859; figs. 3 and 9, element 920A; ¶ 0035; ¶ 0077-0078; touch screen display devices generating application output content), within the avatar editing environment (‘859; fig. 3; ¶ 0023; avatar editing environment): a representation of an avatar having a plurality of selected avatar elements (‘859; fig. 3; ¶ 0023; ¶ 0045; avatar editing environment having a 
Arrasvuori discloses the above elements of claim 18 in several embodiments.  With the embodiments being disclosed in a single reference, one of ordinary skill in the art prior to the date of the invention being aware of one embodiment would also have been aware of the others, 
Instant Application
‘859 fig. 3
‘589 Equivalent Term
elements
items within 54a and 54b
options
category
items 52a-52f
characteristic
affordance
items 52a-52f, 58b
items within 54a and 54b
icons, panels



Regarding claim 19 (Previously Presented), Arrasvuori teaches the method of claim 18 and further teaches wherein the plurality of selected avatar elements (‘859; fig. 3; ¶ 0023; ¶ 0045; avatar editing environment having a plurality of selected avatar options (elements) within a plurality of selectable characteristics (categories)) includes a first avatar element selected from the category of avatar elements (‘859; fig. 3, element 52a; ¶ 0045; panels 52a-g respectively are affordances where the hair category (panel 52a) has been selected).

In regard to claim 20 (Previously Presented), Arrasvuori teaches the method of claim 19 and further teaches wherein, prior to detecting selection of the first color option, the first avatar element is displayed having a second color different than the first color (‘859; ¶ 0008; initial set 

Regarding claim 21 (Previously Presented), Arrasvuori teaches the method of claim 18 and further teaches wherein the plurality of element options for the category of avatar elements includes a first element option (‘859; fig. 3; ¶ 0023; ¶ 0045; avatar editing environment; color selection panel 56 is provided with a color grid 58a; the color grid 58a can be relabeled and used to specify the color of avatar components) corresponding to the representation of the avatar having the plurality of selected avatar elements (‘859; fig. 3, element 54a; ¶ 0045; panels of 54a respectively, provide a plurality of element options for the category of avatar elements where the hair category has been selected and the second option from the left in the top row of this category is selected).

In regard to claim 22 (Previously Presented), Arrasvuori teaches the method of claim 18 and further teaches wherein the plurality of element options for the category of avatar elements is displayed in response to a selection of a second affordance different from the first affordance (‘859; fig. 3, element 54a; ¶ 0045; panels of 54a respectively, provide a plurality of element options for the category of avatar elements where the hair category has been selected and the second option from the left in the top row of this category is selected via the first affordance and the beard in the additional options panel 54b is selected and displayed as a selection of a second affordance different from the first affordance).

Regarding claim 23 (Previously Presented), Arrasvuori teaches the method of claim 18 and further teaches the method as further comprising: prior to detecting selection of the first color option, displaying (‘859; figs. 3 and 9, element 920A; ¶ 0035; ¶ 0077-0078; touch screen display devices generating application output content), within the avatar editing environment (‘859; fig. 3; ¶ 0023; avatar editing environment), the plurality of element options for the category of avatar elements having a first set of colors, wherein the first set of colors includes one or more colors different than the first color (‘859; ¶ 0008; initial set of avatar characteristics may be set which may be changed by each user – a second color different than the first color follows a natural use of the editing environment as one may be editing a previously generated avatar and has decided to change the existing or a default color selection).

In regard to claim 24 (Previously Presented), Arrasvuori teaches the method of claim 18 and further teaches wherein displaying (‘859; figs. 3 and 9, element 920A; ¶ 0035; ¶ 0077-0078; touch screen display devices generating application output content) the plurality of color options for the category of avatar elements (‘859; fig. 3; ¶ 0023; ¶ 0045; avatar editing environment; color selection panel 56 is provided with a color grid 58a; the color grid 58a can be relabeled and used to specify the color of avatar components) includes: in accordance with a determination that the category of avatar elements corresponds to a first category of avatar elements (‘859; fig. 3; ¶ 0023; ¶ 0045; avatar editing environment; the hair category (panel 52a) has been selected as a first category of avatar elements), displaying (‘859; figs. 3 and 9, element 920A; ¶ 0035; ¶ 0077-0078; touch screen display devices generating application output content) a first set of color options (‘859; fig. 3; ¶ 0023; ¶ 0045; in the avatar editing environment, color selection panel 56 .

Claims 9, 17 and 25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Arrasvuori et al. (U. S. Patent Application 2009/02544859 A1, already of record, ‘859) and applied to claim 2-8, 10-16 and 18-24 above, and in view of Reville et al. (U. S. Patent Application Publication 2010/0009747 A1, hereafter ‘747).

Regarding claim 9 (Previously Presented), Arrasvuori teaches the electronic device of claim 8 but does not explicitly teach wherein: the first category of avatar elements is an avatar nose category, the first set of color options include skin tone color options, the second category 
Reville, working in the same field of endeavor, however, teaches wherein: the first category of avatar elements is an avatar nose category (‘747; ¶ 0046; nose style and nose positon), the first set of color options include skin tone color options (‘747; ¶ 0046; skin color), the second category of avatar elements is an avatar eyes category (‘747; ¶ 0046; eye style and eye position), and the second set of color options include eye color options (‘747; ¶ 0046-0047; eye color) for the benefit of providing a broadly defined database of available avatar characteristics that are selectively combinable allowing the user to customize the appearance of user-specific avatars with which the users can represent themselves to each other in an application.
It would have been obvious to one of ordinary skill in the art prior to the date of the invention to have combined the additional features of nose and eye characteristics and coloring as taught by Reville with the techniques of providing systems, devices and methods to produce an avatar editing environment as taught by Arrasvuori for the benefit of providing a broadly defined database of available avatar characteristics that are selectively combinable allowing the user to customize the appearance of user-specific avatars with which the users can represent themselves to each other in an application.

Regarding claim 17 (Previously Presented), Arrasvuori teaches the non-transitory computer-readable storage medium of claim 16 but does not explicitly teach wherein: the first category of avatar elements is an avatar nose category, the first set of color options include skin 
Reville, working in the same field of endeavor, however, teaches wherein: the first category of avatar elements is an avatar nose category (‘747; ¶ 0046; nose style and nose positon), the first set of color options include skin tone color options (‘747; ¶ 0046; skin color), the second category of avatar elements is an avatar eyes category (‘747; ¶ 0046; eye style and eye position), and the second set of color options include eye color options (‘747; ¶ 0046-0047; eye color) for the benefit of providing a broadly defined database of available avatar characteristics that are selectively combinable allowing the user to customize the appearance of user-specific avatars with which the users can represent themselves to each other in an application.
It would have been obvious to one of ordinary skill in the art prior to the date of the invention to have combined the additional features of nose and eye characteristics and coloring as taught by Reville with the techniques of providing systems, devices and methods to produce an avatar editing environment as taught by Arrasvuori for the benefit of providing a broadly defined database of available avatar characteristics that are selectively combinable allowing the user to customize the appearance of user-specific avatars with which the users can represent themselves to each other in an application.

Regarding claim 25 (Previously Presented), Arrasvuori teaches the method of claim 24 but does not explicitly teach wherein: the first category of avatar elements is an avatar nose category, the first set of color options include skin tone color options, the second category of 
Reville, working in the same field of endeavor, however, teaches wherein: the first category of avatar elements is an avatar nose category (‘747; ¶ 0046; nose style and nose positon), the first set of color options include skin tone color options (‘747; ¶ 0046; skin color), the second category of avatar elements is an avatar eyes category (‘747; ¶ 0046; eye style and eye position), and the second set of color options include eye color options (‘747; ¶ 0046-0047; eye color) for the benefit of providing a broadly defined database of available avatar characteristics that are selectively combinable allowing the user to customize the appearance of user-specific avatars with which the users can represent themselves to each other in an application.
It would have been obvious to one of ordinary skill in the art prior to the date of the invention to have combined the additional features of nose and eye characteristics and coloring as taught by Reville with the techniques of providing systems, devices and methods to produce an avatar editing environment as taught by Arrasvuori for the benefit of providing a broadly defined database of available avatar characteristics that are selectively combinable allowing the user to customize the appearance of user-specific avatars with which the users can represent themselves to each other in an application.

Response to Arguments
Applicant’s arguments with respect to claims 2-25, received 29 June 2021, have been considered but are not persuasive.

The Applicant argues with respect to independent claim 2; 
Notably, however, Arrasvuori does not teach that the color of the options in panels 54a, 54b can be selected, using the color grid 58a or otherwise. As a result, Arrasvuori does not teach "displaying, within the avatar editing environment, a plurality o[element options (or the category of avatar elements having the first color," much less "after detecting selection of a first color option that corresponds to a first color," as required by claim 2. Accordingly, Arrasvu01i fails to teach or suggest "after detecting selection of a first color option that corresponds to a first color, displaying, within the avatar editing environment, a plurality of element options for the category of avatar elements having the first color," as recited in claim 2. Applicant therefore respectfully requests that the rejection of claim 2 be reconsidered and withdrawn.

The examiner respectfully disagrees.

From Arrasvuori - [0045] FIG. 3 depicts an exemplary user interface 50 with which a user may select from available avatar characteristics such as in steps 36a and 36b. This user interface may be displayed on access devices such as devices 14a-h, for example, and (1) users may make their selections using input devices provided by the access devices. In this case, the avatar characteristics are arranged into seven categories-hair, face, upper body, hands, lower body, feet, and general information-corresponding to panels 52a-g respectively. (2) In the figure, the hair category (panel 52a) has been selected. The general information panel 52g includes a first adjustable slider with which one can select the avatar characteristic "age", and a second adjustable slider with which one can select the avatar characteristic "build". The user interface 50 includes another panel 54a that provides an (3) array of discrete choices or options with respect to the selected category, and an additional panel 54b that provides additional options, in this case, options for facial hair and the like. Finally, a color selection panel 56 is provided with a color grid 58a and a selection icon 58b.
With the hair category (panel 52a) selected, the color grid 58a can be labeled "hair tint", and moving the selection icon 58b within the area of the color grid (e.g. using a computer mouse, specify the color of other avatar components, such as the items of clothing for the avatar. Of course, as the user selects other avatar categories, such as panels 52b-f, the discrete options depicted in panels 54a and 54b are replaced with other discrete options associated with the then-selected category. Selecting the lower body (panel 52e) category, for example, can cause various kinds of trouser and/or skirt options to appear in panels 54a, 54b. Through such selections, the user interface 50 allows the user to choose from all of the available avatar characteristics in order to define or (5) create the user-specific avatar 59, which is the synthesis or compilation of all such selections.
The Examiner placed numbering in parenthesis corresponding to bolded key features of the cited reference where contrary to what is argued, the Examiner shows that Arrasvuori teaches, suggests and exemplifies selecting a category (1), (2) & (3), selecting a color or first color which is “With the hair category (panel 52a) selected, the color grid 58a can be labeled "hair tint", and moving the selection icon 58b within the area of the color grid (e.g. using a computer mouse, touchpad, or other suitable input device) provides a selection of the hair color or tint of the avatar” within the category panel (4) “provides a selection of the hair color or tint of the avatar – for use on the avatar – as the hair style has not yet been selected and as stated at the end of the paragraph in (5) – create the user-specific avatar 59 - as each element is selected to add to avatar 59.
Of course, the user would be looping through the process using other categories (characteristic – elements 52a-52f) as are set by the user in building the avatar in panel 59.

Independent claims 10 and 18 are rejected as shown in the claim rejections sections above and are argued as for claim 2 immediately above.

Dependent claims 3-9, 11-17 and 19-25 depend from independent claims 2, 10 and 18 and are rejected as being dependent from a rejected base claim and for the additional features they present as shown in the claim rejection sections above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD MARTELLO whose telephone number is (571)270-1883.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on (571) 272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EDWARD MARTELLO/
Primary Examiner, Art Unit 2613